Case 1:20-mc-00212-AJN Document 31-29 Filed 06/26/20 Page 1 of 12




               Exhibit 29
                      Case 1:20-mc-00212-AJN Document 31-29 Filed 06/26/20 Page 2 of 12
This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
https://www.djreprints.com.

https://www.wsj.com/articles/black-cube-the-bumbling-spies-of-the-private-mossad-11560793198



 BUSINESS

 Black Cube: The Bumbling Spies of the
 ‘Private Mossad’
 A secretive Israeli investigative irm employs aggressive tactics that sometimes blow up

By Bradley Hope and Jacquie McNish
Updated June 18, 2019 3 12 pm ET

In 2017, a private investigator masquerading as an adviser to a wealthy Indian
businessman blundered trying to dig up dirt on an outspoken Russia critic. An undercover
operative unsuccessfully tried to prod a former Canadian judge to disparage Jews in the
same year. Last year, agents were exposed engineering a smear eﬀort against ﬁnancier
George Soros.

The would-be secret agents all worked for Black Cube, a private Israeli investigative ﬁrm
often referred to in press reports as a “private Mossad.”

The ﬁrm has helped clients by covertly eliciting damaging information about competitors
or legal opponents, among other things. But a number of its cases in recent years have
been marred when ﬂimsy cover stories were exposed by bumbling agents and risky
tactics, according to a review of past cases and Black Cube internal documents, along with
former employees, rivals, targets and clients.
                 Case 1:20-mc-00212-AJN Document 31-29 Filed 06/26/20 Page 3 of 12
Cloak and Camera
Black Cube investigators adopt false identities to gather information in corporate or personal disputes.


                                          1 Analysts research a targeted
                                             individual or company.

                                          2 Sta   members create fake
                                             business websites, promotional
                                             videos and LinkedIn pages for
                                             agents.

                                          3 Field agents are given a phone,
                                             fake names, a script and
                                             sometimes wigs or other
                                             disguises to win over targets.

                                          4 Targets, known as ‘objects,’ are
                                             sometimes lured to meetings at
                                             which conversations can be
                                             secretly recorded and later
                                             edited to distort conversations.

Source: People familiar with Black Cube

In an interview, Efraim Halevy, a member of Black Cube’s advisory board, defended the
ﬁrm’s use of fake identities, saying businesses need these tactics because “documents are
becoming less prevalent” and the only evidence is “human sources.” He stressed that
creating “virtual” situations to gain access and information have “to be done in a legal
manner.”

Despite some missteps, Black Cube “has to turn clients away because it cannot service all
the demands,” said Mr. Halevy, a former head of the Mossad, an Israeli government
intelligence agency. He said Black Cube has worked on 300 cases since being founded in
2010 by two former Israeli military intelligence oﬃcers, Dan Zorella and Avi Yanus. He
objected to the term “private Mossad,” arguing that the ﬁrm specializes in business
rather than political espionage.

“The majority of our successes remain below the radar,” the company said in a statement,
adding that the ﬁrm “has never engaged in any illegal activities and all our operations and
methodologies are backed by highly respected expert legal opinion in every jurisdiction in
which we operate.”
               Case 1:20-mc-00212-AJN Document 31-29 Filed 06/26/20 Page 4 of 12
SHARE YOUR THOUGHTS


Would you hire an investigations irm that uses subterfuge to gain a business advantage? Join the
conversation below.



Black Cube has grown to roughly 120 employees and catapulted into the public eye
through scandals involving fake identities and subterfuge. In one case, a Black Cube agent
posed as a “women’s rights activist” to secretly record an actress on behalf of Hollywood
producer Harvey Weinstein as part of his eﬀorts to quash sexual-assault allegations.




Efraim Halevy, former director of Mossad, an Israeli intelligence service, is a member of Black Cube’s
advisory board.
PHOTO: REMKO DE WAAL EPA SHUTTERSTOCK


Red ﬂags
Mr. Weinstein has “unequivocally denied” any nonconsensual sex.

Mr. Halevy said Black Cube’s board now reviews potential clients for red ﬂags and rejects
those that have been convicted of crimes, are involved in illegal practices or ask the Tel
Aviv agency to ﬂout the law. The ﬁrm pledged to donate proﬁts from the Weinstein case to
organizations supporting victims of sexual harassment.

Other Black Cube eﬀorts have been lower proﬁle. Consider the ﬁrm’s push to gather dirt in
August 2017 on a prominent critic of Russia President Vladimir Putin.

Vladimir Ashurkov, executive director of Russia’s Anti-Corruption Foundation, who lives
in the U.K. after gaining political asylum in 2015, said he got an enticing pitch: A wealthy
Indian businessman wanted to hire the small event-planning business Mr. Ashurkov ran
              Case 1:20-mc-00212-AJN Document 31-29 Filed 06/26/20 Page 5 of 12
with his wife to help him throw a huge party in London with dancers and musicians from
Moscow. The unprompted email came from “Nile Bridge Capital.”

After dinner with one of the ostensible Nile Bridge executives in the Bvlgari Hotel,
however, Mr. Ashurkov said he began to have doubts. He said the executive, “Patrik
Dayan,” turned the conversation to Mr. Ashurkov’s work with Russian anticorruption
campaigner Alexei Navalny. “How do you get money to him?” Mr. Dayan said in a lowered
voice, according to Mr. Ashurkov, who said he deﬂected numerous queries before ending
the dinner because “they seemed unbelievable and suspicious.”

In fact, Mr. Dayan and colleague “Vanessa Collins” were dispatched by Black Cube to dig
up dirt on Mr. Navalny, one of the Russian government’s most outspoken critics,
according to people familiar with the case. In an interview, Mr. Navalny said he’s “a
problem for Putin.”

Black Cube targeted at least three other associates of his in the U.S. and Russia with
similar ruses in what employees called “Project Vortex,” the people familiar with the case
said. Black Cube’s Mr. Halevy said the case related to a client’s business dispute, and had
no political purpose.

“Vanessa Collins” was Black Cube agent Stella Penn Pechanac, who had impersonated the
“women’s rights activist” in the Weinstein case, and “Patrik Dayan” is agent Aharon
Almog-Assoulin, according to people familiar with the case.




A man identifying himself earlier this year as consultant Michel Lambert was in fact Black Cube
agent Aharon Almog-Assoulin. He has also represented himself as ‘Patrik Dayan’ in another case.
PHOTO: JOSEPH FREDERICK ASSOCIATED PRESS
             Case 1:20-mc-00212-AJN Document 31-29 Filed 06/26/20 Page 6 of 12
Mr. Almog-Assoulin declined to comment. After the article was published online Monday,
a lawyer for Mr. Almog-Assoulin disputed that he met with Mr. Ashurkov. Black Cube
declined to comment on behalf of Ms. Pechanac.

Virtually all content on the website for Nile Bridge Capital, which said it was based in
Geneva, has been deleted. No records for a company of that name could be discovered.

Private investigators have long resorted to a form of deception known as “pretexting” to
gather information in corporate or personal disputes. Most developed countries prohibit
impersonating people to obtain private information such as phone, bank or medical
records, but using assumed identities can be legal in other contexts.

Such deceptions are critical to how Black Cube operates. After its analysts research
targets, case managers bring in ﬁeld agents, who are given a phone, fake names, a script
and sometimes wigs or other disguises to deceive targets—“objects” in the ﬁrm’s internal
parlance—according to people familiar with the ﬁrm.

Sham companies
Staﬀ members create fake business websites, promotional videos and LinkedIn pages for
the agents. Phone numbers listed on the fake sites and emails are usually routed to Black
Cube’s Tel Aviv headquarters, where staﬀers answer phones pretending to be employees
of the sham companies, the people said.

Black Cube typically tries to lure targets to large European cities such as London,
Amsterdam, Prague and Vienna, to meet undercover agents equipped with hidden
cameras or microphones, these people said.

The tactic can be successful. In 2016, insurer AmTrust Financial Services Inc. hired Black
Cube to probe an ex-business partner with whom it was embroiled in a legal dispute.
Under the pretext they represented Chinese investors, Black Cube investigators using fake
identities secretly taped the businessman boasting that he had bribed an arbitrator
overseeing the AmTrust dispute, according to a lawsuit AmTrust ﬁled in a U.S. federal
court.

The parties settled. Both sides said the settlement was conﬁdential and the former
business partner said in a text message that he didn’t “corrupt anyone.”
              Case 1:20-mc-00212-AJN Document 31-29 Filed 06/26/20 Page 7 of 12




Black Cube agent Stella Penn Pechanac, posing as a consultant, meets with an analyst at an
investment irm that had been critical of a Black Cube client.
PHOTO: GEOINVESTING


Mr. Halevy also pointed to Black Cube’s recent role in a case where agents developed
evidence against an allegedly corrupt Panamanian judge, and another in which they
traced signiﬁcant ﬁnancial assets allegedly belonging to an Israeli businessman who had
ﬁled for bankruptcy.

Less successful was a 2017 eﬀort by a Black Cube agent to prod a retired Canadian judge
named Frank Newbould into making negative remarks about Jewish people. In remarks to
reporters in 2016, Toronto ﬁnancial ﬁrm Catalyst Capital Group Inc. had accused Mr.
Newbould of “severe indications of possible bias.” The accusation came after an unrelated
case in which Judge Newbould dismissed the ﬁrm’s legal claim against a rival and
criticized testimony from a controlling shareholder who is Jewish.

Catalyst appealed the ruling and Black Cube was brought in to help. The Israeli ﬁrm
dispatched an agent posing as a U.K. businessman to approach the retired judge seeking
advice about an unrelated arbitration, according to a person familiar with the matter.

The agent—identiﬁed by people familiar with the matter as Erez Gabriel Michaeli—said
he was representing a client who was concerned about “the Jewish way of doing things,”
and tried to get Mr. Newbould to agree that Jewish business people are “all the time
trying to make more than they should,” according to excerpts of a transcript of a secretly
taped conversation published in a Canadian newspaper and a person familiar with the
matter.
              Case 1:20-mc-00212-AJN Document 31-29 Filed 06/26/20 Page 8 of 12
The retired judge didn’t bite. Catalyst’s appeal of the judge’s decision was dismissed last
year.

“That is not acceptable conduct,” said Steve Kirby, a Chicago-area private investigator
and past president of the profession’s global association, Council of International
Investigators, although he adds: “It is not unlawful to lie.”

Black Cube, which declined to comment on behalf of Mr. Michaeli, said its agents “did not
‘prod’ Mr. Newbould to say anything negative about Jewish business people or Jewish
people in general.” Black Cube’s Mr. Halevy said Catalyst’s legal ﬁght continues and “Black
Cube’s role will be understood and accepted” when it is over.

Catalyst said it had no prior knowledge of the meeting with Mr. Newbould, and that Black
Cube acted “lawfully” on its behalf.

Catalyst sued Dow Jones & Co., the owner of The Wall Street Journal, and Journal
reporters Rob Copeland and Jacquie McNish for defamation over an August 2017 article,
and named Mr. Copeland as one of several co-defendants in a separate lawsuit alleging a
short-selling conspiracy also related to the 2017 article. A Journal representative has said
the news organization is “conﬁdent in the fairness and accuracy” of its reporting.

As Black Cube evolved, it hired law ﬁrms to verify the legality of edgy “operational
methodologies,” according to an internal presentation. In devising strategies, employees
were told not to “steal” a real person’s identity. They were told it was legal to
misrepresent yourself unless it was for direct monetary gain, such as tricking someone
into making a bad investment, according to the people familiar with the ﬁrm’s work.
               Case 1:20-mc-00212-AJN Document 31-29 Filed 06/26/20 Page 9 of 12




Black Cube agent Dan Lieberman, in trench coat.
PHOTO: WEST FACE CAPITAL COURT FILING


Polygraphs
Employees undergo annual polygraphs to ensure discretion and loyalty, the people said.
Tests include a question about whether an employee had covertly recorded conversations
with Black Cube employees or revealed the identities of agents to any outsiders, they said.

To immerse themselves in espionage, some employees binge-watched the TV spy thriller
“The Americans” and read “By Way of Deception,” the best-selling book about the making
of a Mossad oﬃcer, according to the people familiar with the ﬁrm’s work.

Black Cube would regularly send employees to Paris or Vienna to buy prepaid credit cards
for use by the ﬁeld agents or to buy website domains at online auctions that couldn’t be
traced for cover stories, according to people familiar with the matter.

Disenchantment grew at Black Cube following media reports in 2017 about the ﬁrm’s
aggressive eﬀorts to gather information about women alleging they had been sexually
assaulted by Mr. Weinstein, according to people familiar with the ﬁrm; several employees
sought to ﬁnd new jobs, they said.

The ﬁrm typically applies secret code names and restricts information about each of its
projects to small teams. Some Black Cube employees were shocked by the Weinstein
               Case 1:20-mc-00212-AJN Document 31-29 Filed 06/26/20 Page 10 of 12
revelations.

Ms. Pechanac, who resigned last week from the ﬁrm, told employees during a 2018
presentation that she didn’t regret her work on the Weinstein case, saying she was only
tasked with ﬁnding out if there was a secret campaign by rival ﬁlm studios to denigrate
Mr. Weinstein, the people familiar with the matter said.

Meantime, some Black Cube agents have had missions derailed after encounters with
targets and high-risk tactics backﬁred in the U.S., Canada and Europe.

Two Black Cube agents were jailed in Romania in 2016 after police accused them of
illegally using devices and software to intimidate the country’s chief of anticorruption.
The men received suspended sentences after pleading guilty, according to Romanian
media.




Black Cube agents Ron Weiner, center left, and David Geclowicz, partially hidden, in custody in
Romania, where they were accused of trying to intimidate the country’s anticorruption chief.
PHOTO: ALEXANDRE DOBRE EPA SHUTTERSTOCK


Blown cover
That case was the only time Black Cube worked for a politically motivated client, said Mr.
Halevy. He said the ﬁrm now expressly doesn’t work for any government or in any
politically directed case.

Last year, Black Cube’s cover was blown on a case targeting billionaire George Soros.
Employees with European aid groups funded by Mr. Soros were separately invited in early
2018 to meet with individuals in Europe and the U.S., said Csaba Csontos, a Berlin-based
spokesman for the Soros-backed Open Society Foundations.
              Case 1:20-mc-00212-AJN Document 31-29 Filed 06/26/20 Page 11 of 12
Some of the meetings in various hotels were secretly recorded, heavily edited and
replayed by Hungarian media, which wrongly suggested Mr. Soros favored mass refugee
settlements in Hungary, Mr. Csontos said.

The recordings were so primitively edited, said Mr. Csontos, that background hotel music
skipped erratically like a broken record, adding: “It was ridiculous.”

The project was exposed as a Black Cube ruse when two operatives made the mistake of
inviting an oﬃcial with a Hungarian refugee-aid group, unrelated to Mr. Soros, to Vienna
for a meeting. The aid worker grew suspicious when questioned about Mr. Soros and he
took photos of his hosts, Mr. Csontos said.

People familiar with the matter identiﬁed the man as one of the ﬁrm’s top agents, Dan
Lieberman. Black Cube declined to comment on behalf of Mr. Lieberman.

Excerpts of the edited recording were published by Hungarian media and Mr. Soros was
portrayed on billboards and in some media as the mastermind of a secret plan to ﬂood the
country with illegal immigrants. After the smear campaign, anti-immigrant and right-
wing populist Viktor Orban was re-elected Prime Minister.

Black Cube’s Mr. Halevy said the case was initiated by a businessman, whom he declined
to identify, embroiled in a private dispute with Mr. Soros.

“In order to get people to talk you need to create a speciﬁc world which is a virtual world,”
he said. “It’s like creating a play.”

—Mark Maremont in Boston contributed to this article.

Write to Bradley Hope at bradley.hope@wsj.com and Jacquie McNish at
Jacquie.McNish@wsj.com

Corrections & Ampliﬁcations
This article was updated to include disclosure of legal disputes between Catalyst Capital
Group Inc. and Dow Jones & Co., the owner of The Wall Street Journal. In addition,
reporting related to Catalyst that didn’t mention the company by name was removed.
(June 18, 2019)
Separately, a private investigator masquerading as an adviser to a wealthy Indian
businessman blundered in 2017 trying to dig up dirt on an outspoken Russia critic. An
                     Case 1:20-mc-00212-AJN Document 31-29 Filed 06/26/20 Page 12 of 12
earlier version of this article incorrectly stated that the blunder took place in 2015. (June
18, 2019)

Appeared in the June 18, 2019, print edition.




Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
https://www.djreprints.com.
